Schmuck, J.
Motion denied. Section 476 of the Civil Practice Act and rule 112 of the Rules of Civil Practice can avail the defendant naught. The complaint states facts establishing a violation of section 44 of the Personal Property Law. Alleging that a sale was made of fixtures, machinery, merchandise, delivery trucks and established good will, it predicates a sale in bulk within the meaning of section 44 of the Personal Property Law. Regardless of the interpretation and definition of what constitutes a sale in bulk by foreign jurisdictions, and considering the rule laid down by the appellate courts in this State, it would seem that the complaint alleging a sale in bulk of an entire business together with the fixtures, machinery and good will shows a sale within section 44. (Mott v. Reeves, 125 Misc. 511.)